Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments Traversing the Restriction Requirement
	Applicant argues the examiner provided “no evidence” (Response, 2/1/22, at page 3) to show that the claimed product can be used as a carbon dioxide capture material.
	On 11/25/2021, the examiner cited the following evidence in support of the assertion that the product of claim 1 could be used in a materially different way than the aqueous pollutant removal process of claims 13 – 20:
1) Examiner-annotated Fig. 1 of the pending application to show the “nitrogen-enriched backbone” of the claim 1 product;
2) Applicant’s description at page 22 of the macroporous, mesoporous, and microporous properties of the claimed product; and 
3) Applicant’s recognition in USP 20200346185 to Al Hamouz at [0090] that crosslinked polymer having a nitrogen-enriched backbone and intrinsic porosity may be suitable for carbon dioxide capture.
	Accordingly, the examiner finds Applicant’s assertion that the examiner provided “no evidence” in support of the restriction requirement between product and process of use claims to be unpersuasive at best, and, at worst, directly contradicted by the record established before Applicant’s arguments were filed on 2/1/2022.

	The requirement for restriction is made FINAL.  

Incorporation by Reference
	If the only disclosure of the synthesis of the bisacrylamide 2 compound provided by this pending application were to be found in the Lux non-patent literature incorporated by reference at [0145], the disclosure would not be objectively enabled under 35 U.S.C. §112(a) for that compound for want of compliance with 37 CFR 1.57(d).  But such is not the case, for an adequate enabling disclosure of the manner of making the bisacrylamide 2 is found at least at applicant’s Example 2 without reliance on Lux.  

Discussion of Prior Art
	USP 2759913 to Hulse described preparation of polymers by conjugate addition of amines having at least two active hydrogen atoms, e.g., ethylenediamine

    PNG
    media_image1.png
    79
    216
    media_image1.png
    Greyscale

(Hulse col 8 line 10) to N,N’-methylenebisacrylamide (Hulse Example 15).

    PNG
    media_image2.png
    214
    642
    media_image2.png
    Greyscale
.
Where the active hydrogen compound is tetra-functional, the polymer is crosslinked.  Hulse col 10 line 25.
	Applicant’s preferred diamine, 

    PNG
    media_image3.png
    110
    465
    media_image3.png
    Greyscale

was known.  See USP 4396760 to Kelley (col 4 line 58) or USP 5332435 to Wright (col 3 line 53).
	Applicant’s preferred diacrylamide 

    PNG
    media_image4.png
    182
    384
    media_image4.png
    Greyscale

was also known.  See the description of the synthesis of structure “7” at p285 of Lux J, White AG, Chan M, Anderson CJ, Almutairi A. Nanogels from Metal-Chelating Crosslinkers as Versatile Platforms Applied to Copper-64 PET Imaging of Tumors and Metastases. Theranostics 2015; 5(3):277-288. doi:10.7150/thno.10904. Available from https://www.thno.org/v05p0277.htm.

Status of Claims
	Claims 1 – 12 are allowed.
	Claims 13 – 20 are withdrawn from consideration as directed to an invention non-elected with traverse.
	Upon cancellation of non-elected claims 13 – 20 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152